          Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


JOSEPH STRAUCH et al, individually and on
behalf of all others similarly situated

                                Plaintiffs,
                                                              CIVIL ACTION NO.:
V.                                                            3: 14-cv-956 (JBA)

COMPUTER SCIENCES CORPORATION,

                               Defendant.                     October 10, 2019



                             REPORT AND RECOMMENDATION

I.       INTRODUCTION

         In the Ruling on Report and Recommendation of Special Master, the Court addressed

Defendant's objection to the Special Master's recommendations related to the role of Plaintiff's

expert and their fees:

                  The Court's January 18, 2019 Order directed Defendant to 'provide all
         needed access to Plaintiffs' forensic expert, whose fees and costs are to be borne
         by Defendant, to enable him or her to adequately audit the Defendant's data
         restoration and retrieval process.' ([Doc. # 487] at 1). The original Order of
         Appointment did not expressly discuss the Special Master's authority to adjudicate
         any dispute over Plaintiffs' expert fees, because the Court did not contemplate that
         such ancillary litigation would result. Given the Special Master's deep familiarity
         with the subject matter at hand, the Court hereby amends the Order of Appointment
         to authorize the Special Master to determine the reasonableness of Plaintiffs'
         expert's fees and costs pursuant to Rule 53(a)(l)(C), with both parties retaining
         their rights under Rule 53 to challenge any resulting Report and Recommendation
         issued by the Special Master. Because Rule 53 requires that any amendments to an
         order of appointment be made 'after notice to the parties and an opportunity to be
         heard[,]'Fed. R. Civ. P. 53((b)(4), the parties shall have seven days to file any
         objections to this amendment.

(Doc.# 514 at 9), The parties did not object to the amendment to the Order of Appointment.




(N5629396;2}
          Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 2 of 13



         The only issue addressed in this Report and Recommendation is the reasonableness of

Plaintiffs' expert fees and costs. The Special Master convened the parties for a conference on

August 20, 2019 to establish a schedule for addressing the expert fees and costs issue. The parties

submitted simultaneous briefs on September 4, 2019 and reply briefs on September 18, 2019. The

Special Master held a brief conference call on September 24, 2019 to address questions and clarify

issues. Plaintiffs submitted an additional Declaration of one of the individuals on Plaintiffs'

expert's staff on September 27, 2019. Defendant did not respond to the additional Declaration.



II.      PRIOR REPORT AND RECOMMENDATION

         In the initial Report and Recommendation ("R&R I," Doc. # 503), the Special Master

summarized the role of Plaintiffs' expert:

                 The Court's Order requires Defendant to "provide all needed access to
         Plaintiffs' forensic expert to enable him or her to adequately audit Defendant's data
         restoration and retrieval process." (Doc. # 487). Plaintiffs hired expert Daniel
         Regard and Intelligent Discovery Solutions, Inc. ("iDS"). Working with Mr.
         Regard were Jimil Patel, Molly Adams, Eddie Siu, Alex Antonov and Nina
         Cortiella. Defendant identified in-house subject matter experts, principally
         Stephanie Mcfarlane . . . . Most of the conference calls listed above included
         Plaintiffs' expert, and the Special Master often spoke directly with the individual
         expert(s) .... (Doc.# 503 at 5).

                 Plaintiffs' expert iDS expended significant effort throughout this process,
         often outside of business hours and on weekends, because of the aggressive
         deadlines, the several different systems used by Defendant during the relevant
         period, the unavailability of Defendant's personnel who provided the original data,
         and the location of counsel in a different time zone. Daniel Regard, Jimil Patel and
         other iDS personnel spent numerous documented hours on Skype and conference
         calls auditing the data. Approximately one month into the Special Master process,
         Mr. Regard sent to the Special Master a six-page detailed summary of the
         difficulties in auditing the data exchanged to date. (Exhibit 4 ). In relevant part, Mr.
         Regard summarized the issues which made this data retrieval exercise challenging
         and time-consuming:

                 I. None of the original data extractions were properly documented (we do
                    not know today what was done then).


{N5629396;2}                                        2
            Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 3 of 13



                    2. None of the original data extractions were properly audited.
                    3. None of the people who performed the original data extractions are
                       working on the new extractions.
                    4. The current "class-list" was derived from the damages spreadsheet,
                       which, in turn, was derived from the CSC-produced 2017 hourly data.
                    5. It is not clear what list or method was used to extract the 2017 hourly
                       data.
                    6. It is not clear if or how the original substitute employee numbering
                       system was relied upon or impacted the original data extractions but we
                       know that this system ultimately created data integrity issues and has
                       since been abandoned.

           Mr. Regard's Report summarizes many additional issues that were found for the
           first time in this Special Master process. (Doc. # 503 at 8-9).

                   Defendant objected to the Plaintiffs' expert being involved in the damages
           calculation process. This prompted the Special Master to decide in the April 2, 2019
           Summary of the Call:

                    The expert's involvement in the class list process is appropriate and part of
                    the data extraction and retrieval process. However, that is not true for the
                    damages calculations process, as Plaintiffs' counsel agrees. Thus,
                    Plaintiffs' expert should ensure that its invoices clearly itemize their
                    services and do not seek reimbursement from Defendant for any work in
                    the damages calculations phase. (Doc.# 503 at 9)

           Plaintiffs' expert submitted four invoices: one dated March 26, 2019 for services through

February 28, 2019 in the amount of $41,122.50; one dated May 8, 2019 for services through March

31, 2019 in the amount of $82,884.00; one dated May 28, 2019 for services through April 30, 2019

in the amount of $75,615.00; and one dated August 7, 2019 for services through May 31, 2019 in

the amount of $30,229.50. 1 The invoices total $229,851.00 Plaintiffs' expert has not received

payment for any of their services.

           Defendant never objected to the hiring of iDS or Mr. Regard nor did it object to the invoices

until late May. The first time Plaintiffs' expert's fees and costs were raised was during a

conference call with the Special Master on May 21, 2019.



1   The Special Master had not seen the fourth invoice dated August 7, 2019 at the time R&R I was issued.

{NS629396;2}                                               3
          Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 4 of 13



          In the R&R I the Special Master further found:

          The Special Master notes that this process is unique in that the Court required the
          Defendant to pay for the services of Plaintiffs' expert, much of which were
          performed under the oversight of the Special Master. (Doc. #s 487, 493). The
          Special Master has had hours of direct involvement with Plaintiffs' expert(s) and
          has seen many e-mails, reports and supporting documentation prepared by iDS
          during the data retrieval and exchange process. The invoices reflect that work and
          do not charge for services on the damages calculations. There is no question the
          iDS expert(s) must be paid because their work has been critical to verifying the data
          restored and produced during this process. They have not exceeded the role
          expected by the Court of "essentially accompanying the surgeons in the operating
          room and seeing what they're doing and being able to recount for the Court whether
          the process is one that has reasonable reliability. The forensic expert is, in other
          words, something like an auditor." (Doc.# 493, p.41).

          Although Defendant continues to challenge that Plaintiffs' expert exceeded the role the

Court intended and impermissibly worked on damages issues, this Report and Recommendation

("R&R II") does not address those points. The scope of the expert's authority and their role in this

process already have been decided and accepted by the Court; it is the law of the case. (Doc. #

514 at 9). This R&R II is limited to determining the reasonableness of the expert's fees and costs.



III.     PARTIES' POSITIONS

         A.      Plaintiffs

         Plaintiffs submit that Defendant should pay iDS the full amount of $229,851 because iDS

efficiently and carefully performed the work the Court ordered it to do; did so at appropriate hourly

rates; and never exceeded the scope of the work required by the Court or the Special Master.

Plaintiffs repeatedly emphasize that the Court's order for Defendant to pay Plaintiffs' expert results

from Defendant's own failure to produce accurate data or to disclose its data errors before January

2019. They submit the Special Master process worked and allowed the parties to agree on the

damage amount to the penny, which the Court has ordered.



{NS629396;2}                                       4
          Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 5 of 13



          Plaintiffs argue that the extensive effort and hours spent by counsel, Plaintiffs' expert,

Defendant's in-house personnel and the Special Master resulted from numerous factors including

those summarized by Mr. Regard (infra. at 3.); many issues that arose for the first time in the

Special Master process; and Defendant's lack of cooperation and repeated refusal to provide

necessary data or access so that the experts could properly audit the process.

          Plaintiffs' support the rates charged by the individuals working for iDS by providing

evidence of the factors usually used by courts to determine the reasonableness of experts' fees.

See Silberman v. Innovation Luggage, Inc., 2002 WL 1870383 (S.D.N.Y. 2002). This includes the

curricula vitae of the individuals involved, highlighting their training and expertise; the breadth of

iDS' practice and its ability to handle this complex multi-state assignment; evidence of other

engagements and rates received; and evidence of the rates of comparable vendors. Plaintiffs also

respond with specific examples to counter Defendant's claims of block billing, vague entries, or

duplication of effort.

         B.      Defendant

         Defendant claims that Plaintiffs have not met their burden of establishing the

reasonableness of the expert's rates and fees. It argues that the invoices show the overstaffing of

the case and include billing practices, such as block billing and vague entries, that make it

impossible to determine how time was spent. Defendant also challenges staffing inefficiencies and

administrative tasks for which they claim the Company should not be responsible. It also claims

that iDS did not have the necessary expertise to do the HRIS-related functions using the SAP (P42

and P44) and Workday systems. Defendant agrees it will pay for the expert's reasonable fees, but

not a blank check. It claims it is entitled to a proper assessment of what is reasonable.




{NS629396;2}                                      5
            Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 6 of 13



           Defendant cites the same basic factors as Plaintiffs for what courts in the Second Circuit

use to determine the reasonableness of an expert's fees. Cottrell v. Bunn-O-Matic Corp., 2014 WL

1584455 (D. Conn. 2014). It contends that the rates are excessive and not consistent with the local

Connecticut market. It challenges specific entries related to damages, administrative time and

duplicative or unnecessary work.



IV.        ANALYSIS

           In addition to reviewing the parties' submissions, responses, relevant exhibits, and the

relevant legal standard,2 the Special Master analyzed each of the four invoices in detail. The

Special Master recommends that revisions be made to the amounts charged based on this detailed

review and personal knowledge of the work done. The Special Master also has cross-checked the

invoices against the work done by iDS during the various phases of the four-month process by

reviewing the status call summaries and the numerous e-mails, reports, and spreadsheets done by

the individual consultants at iDS. These recommended revisions result in reductions to the total

amounts charged in the hours and/or rates for each of the individual consultants. The total amount

due iDS should be $204,093.28. The revisions and calculations are summarized on Attachment

A.




2   Both parties cite the applicable Second Circuit standard for determining the reasonableness of an expert's fee: (I)
the witness's area of expertise; (2) the education and training that is required to provide the expert insight which is
sought; (3) the prevailing rates of other comparably respected available experts; (4) the complexity of the discovery
responses provided; (5) the cost of living in the particular geographic area; and (6) any other factor likely to be of
assistance to the court in balancing the interests implicated by Rule 26. Cottrell v. Bunn-O-Matic Co,p., 2014 WL
1584455 (D. Conn. 2014). (citations omitted). In addition, courts look to(!) the fee actually being charged to the
party who retained the expert; and (2) fees traditionally charged by the expert on related matters. Conte v. Newsday,
Inc., 2012 WL 37545, at *2 (E.D.N.Y. 2012); see Silberman v. Innovation Luggage, Inc., 2002 WL 1870383
(S.D.N.Y. 2002).



{N5629396;2l                                                 6
          Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 7 of 13



         A.     The Special Master's Findings

          1.    As set forth in Report and Recommendation I, there is no question that the iDS

personnel worked diligently and often on nights and weekends to meet the aggressive deadlines

set by the Court and the Special Master. The Special Master strongly emphasizes that iDS did not

exceed their role as auditors nor were they involved in the damages calculations. The challenge by

Defendant that there were references to work on damages on two February entries by Mr. Patel at

the onset of the project are de minimis and do not violate the Special Master's direction that there

should be no billing by iDS for damages matters. Those entries were reasonable background for

the project and happened well before the Special Master emphasized that damages were not part

of iDS' role.

         2.     Plaintiffs are correct in asserting that the reason for this entire Special Master

process was because of Defendant's error. Had the Company properly documented its procedures

in producing the original class list, much of the work done by Plaintiffs' experts (and by counsel

and the Special Master) might have been unnecessary. The Report prepared by Mr. Regard on

March 1, 2019 (quoted above at 3) summarizes the key failings during the production of the

relevant data. Much iDS work was necessary to recreate the reasonably reliable data working with

the current CSC personnel.

         3.     The Special Master agrees with Plaintiffs that this process was more extensive than

originally expected because of the pattern of new issues and challenges that arose during this

process. Although it was not a surprise that new matters arose, many matters were raised by

Defendant that should have been raised much earlier in the litigation. For example, the parties and

the Special Master spent much time and effort on whether to exclude employees from the class list

who worked for legal entities other than Defendant (the called "non-CSC entities"), particularly



{N5629396;2}                                     7
          Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 8 of 13



the subsidiary entitled Covansys. That issue was not raised either before or during the trial, yet

during this Special Master process, it was vigorously debated and required significant additional

effort on both sides. Ultimately it led to briefing and a detailed decision by the Special Master,

which was confirmed by the Court. (Doc. # 514 at 3). The Court noted Defendant's lateness in

raising this issue including that it was never raised in any of the three motions to decertify the

class.

               Defendant also challenged the inclusion of employees who worked at non-U.S.

CSC entities. This forced the parties and the experts to do additional analyses, including of the

GDPR Privacy Standards in the European Union. Likewise, the parties devoted attention to the

applicability of the FLSA Highly Compensated Employee exemption, which Defendant ultimately

withdrew. These examples, as well as several others, show that many of Defendant's own actions

served to lengthen this process and created additional work for counsel and their expert(s).

         4.    The amount of expert time required was compounded by Defendant's decision not

to hire its own expert, but rather to use a series of in-house CSC "experts." However, on numerous

occasions, those in-house experts had limited availability because they were doing their full-time

jobs. This served to delay the process and undoubtably added to the time spent by Plaintiffs'

experts in the communication process. Equally as important, Defendant did not make available

anyone who was familiar with the prior data production process, so it is not surprising that

Plaintiffs' expert's efforts often were not immediately successful.

         5.    Defendant argues that Plaintiffs had knowledge of the appropriate systems but hired

the wrong expert, or should have hired another expert to handle the SAP systems, including P42,

P44 or Workday systems. When Plaintiffs' were required to hire an expert for this job, they

considered firms with the necessary breadth to handle the complexity of the several systems



{NS629396;2}                                     8
          Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 9 of 13



involved. Doing so required a larger firm such as iDS, which is located near the CSC headquarters

in Virginia. Defendant's argument that Plaintiffs' should have hired a local Connecticut firm is

unpersuasive given the fact that the class and collective involved approximately 1,000 employees

and included California and Connecticut class members.

          6.    Finally, it bears noting that, on balance, Defendant derived a benefit from the

Special Master process because the "reasonably reliable" data led to the agreed-upon damages

amount, which likely was substantially less than the damages amount would have been had

inferences been necessary. Anderson v. Mt. Clemons Pottery Co., 328 U.S. 680, 687-88 (1946).

Plaintiffs' Status Report on Damages filed before the Appointment of the Special Master on

January 16, 2019 states that the difference in the parties respective damages calculations stood at

"approximately $15 Million for CSC and $31 Million for Plaintiffs." (Doc. # 485 at 3.); see

Defendant's Status Report. (Doc.# 484).

         B.     Review of Amounts Charged for Individual iDS Consultants

         The Special Master has completed a detailed review of the invoices and recommends that

the amounts charged for each individual iDS consultant be revised as follows:

          I.    Daniel Regard

         As the CEO and Founder of iDS, Mr. Regard's role in this process was appropriate. He

participated in the initial conferences to establish the scope and outline of the project. The hours

charged by Mr. Regard reflect justified oversight including assigning the right personnel and

participating at key times. Plaintiffs' have submitted evidence supporting the request for the $700

hourly rate, including Mr. Regard's own declaration about his rates and other contracts done by

iDS. In a recent anti-trust litigation in Philadelphia, in February 2019, the court approved a rate of




{N5629396;2}                                      9
         Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 10 of 13



$650 per hour for Mr. Regard as a Special Discovery Master. That rate is appropriate here. The

amount charged for him should be 79.9 hours times $650 or $51,935.

          2.     Jimil Patel

          Mr. Patel did the majority of the work on this assignment and capably responded to many

different tasks, including requests and questions directly from the Special Master. Defendant

claims that Mr. Patel's work often involved strategy or similar matters that should be reduced

because it was duplicative of others. Mr. Patel's billing entries are very detailed although there are

some entries that reflect internal conferences to "catch up" or "follow up" with others or for

"transition" or vacation reasons. These are discussed in more detail below and reductions

recommended in the corresponding entries of other consultants.

         There are two entries for February 20 and 21, 2019 where Mr. Patel's regular rate of $335

was mistakenly entered at $285. Plaintiffs' have not sought to increase the amount charged for

these entries.

         Mr. Patel's rate appears to be competitive based on his level of experience and the services

he performed. The Special Master recommends that Mr. Patel's hours be reduced by 5% to reflect

the internal work with others on the iDS staff. Mr. Patel's total hours submitted of 338.2 hours

should be reduced to 321.3. The amount charged for him should be 321.3 hours times $335 for a

total of $107,635.50.

         3.      Molly Adams

         Ms. Adams' work appears to be more in the nature of an assistant providing support

functions, and the rate charged for her should be reduced by 25%. For example, her entry for

February 27, 2019 is "learning back-end and task nuances from Jimil." Similarly, on March 5, 6

and 7 2019, her entries reflect "assisting Jimil" in various tasks. See entry of March 25, 2019



{NS629396;2}                                     10
         Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 11 of 13



where she charged two hours to attend "Data Extraction meeting to serve as Jimil's backup." Ms.

Adams also charges for her participation in the Special Master calls and internal conferences. (e.g.,

March 1, March 5, March 6, April 2). Although Ms. Adams likely was performing important

support functions, the Special Master does not recall Ms. Adams speaking more than once, if at

all, during the conferences.

         The majority of Ms. Adams' total hours were on support functions, such as assistance or

back up, and her rate should be reduced as a result. She did not appear to provide the same level

of expertise and services compared to her iDS colleagues whose rates are very similar. ($335 is

the rate submitted for both Mr. Patel and Mr. Siu.) The amount charged for her should be 34.5

times $247.50 for a total of $8538.75.

         4.      Eddie Siu

         Mr. Siu provided what appears to be "backroom" functions. Typical entries have him

"loading data." See e.g., March 28, 29 and 30, 2019. The charges for those three days alone exceed

13 hours. See also the charges for 14.4 hours in the entries for April 1 and 2. He submitted a total

of 59.9 hours in an eight-day period from March 27, 2019 until April 4, 2019. Mr. Siu's functions

were necessary, but the nature of his work, based on the tasks detailed, justifies a reduction in his

rate of 15% when compared to the work of the lead consultants and the data supplied by Plaintiffs

on rates of other firms. The amount charged for Mr. Siu should be 59.9 times $284.75 for a total

of $17,056.53.

         5.      Alexandre Antonov

         Mr. Antonov began working with iDS in 2019, and he first appears on the invoices in this

case for time worked in April. Many of his entries appear to be internal. For example, on April 2,

2019, his entry is "kick-off conference call"; on April I 6, 18, 22, 23 and 26, 2019, the entries state



{N5629396;2}                                      11
         Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 12 of 13



"conference call with J. Patel to transition matter for vacation coverage." These internal calls total

7 hours and should be removed from his total hours submitted. In addition, Mr. Antonov's hourly

rate is $450, which is higher than the other consultants, apparently based on his experience at other

companies. Although he has more than 20 years' experience, the work detailed in these invoices

and the evidence he offers in the Declaration he filed on September 27, 2019 do not support an

hourly rate of $450. Given that he was apparently doing the work that would have been done by

Mr. Patel but for Mr. Patel's vacation, the appropriate rate for Mr. Antonov is $335 per hour.

Defendant should not pay more because of iDS' convenience. The amount charged for Mr.

Antonov should be 63.5 less 7 hours; 56.5 hours times $335 equals $18,927.50.

         6.     Other Consultants

         The work of consultants Bill Tober and Nina Cortiella should be disregarded and removed

from the invoices.


The Summary of the reductions in hours and rates is on Attachment A. These amounts should be

paid immediately.



V.       CONCLUSION

         Based on the above analysis, the Special Master recommends that the Court order the

payment of fees and costs to Plaintiffs' expert, iDiscovery Solutions, Inc., in the total amount of

$204,093.28. These amounts should be paid within 14 days of any Order by the Court adopting

this Report and Recommendation given the delay since the services were rendered.

         Pursuant to the Court's orders, any objections by the parties to this Report and

Recommendation II must be filed with the Court within seven days of the filing of this Report and




{N5629396;2}                                     12
         Case 3:14-cv-00956-JBA Document 528 Filed 10/10/19 Page 13 of 13



Recommendation, with any responses filed within seven days of the filing of the objection. The

failure to file a timely objection shall constitute a waiver of any objection. (Doc. # 501 ).




                                                Respectfully submitted,



                                                D. 'tharles Stohler
                                                Special Master
                                                Carmody Torrance Sandak & Hennessey LLP
                                                195 Church Street, P.O. Box 1950
                                                New Haven, CT 06509-1950
                                                (203) 777-5501
                                                Email: cstohler@carmodylaw.com
                                                Federal Bar# ct078 l 6




                                         CERTIFICATION

         I hereby certify a copy of the foregoing was filed electronically on the above date. Notice

of this filing will be sent by email to all parties by operation of the Court's electronic filing system

or by mail to anyone unable to accept electronic filing. Parties may access this filing through the

Court's system.




                                                D. Charles Stohler




{NS629396;2}                                       13
